Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Gipson on August 17, 2022.

The application has been amended as follows: 

1.     A metal forming die having at least two mutually converging and diverging die members with a stock piece working area configured to receive a stock piece, the improvements of a pilot assembly, comprising:
	a pilot body having a first end portion oriented away from the stock piece working area, with a first diameter, and an oppositely disposed second end portion oriented toward the stock piece working area, with a second diameter that is larger than said first diameter to define a first shoulder therebetween, said shoulder being in contact with an upper surface of [[a]] one of said die members and including:
	a 
	a retaining ring groove located on said first end portion, 
	at least one ejector pin body, positioned adjacent to said pilot body, having a first end portion oriented away from the stock piece working area with a first diameter, an oppositely disposed second end portion, with a second diameter oriented toward the stock piece working area, and a medial portion with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portion, and including:
	a first shoulder at the intersection of said first diameter and said third diameter;
	a second shoulder at the intersection of said second diameter and said third diameter; and
	a spring member surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion oriented away from said stock piece working area and a second end portion oriented toward said stock piece working area, said second end portion contacting said first shoulder on said ejector pin body; 
	a retainer ring coupled to said retaining ring groove in said pilot body, said retainer ring being in contact with the lower surface of said one die member; and
	wherein said second shoulder on said ejector pin body abuts said first shoulder on said pilot body to positively limit travel of said ejector pin body when said spring member expands.

6.      The metal forming die as set forth in claim 5, including at least one ejector pin aperture[[ ]], located adjacent to said pilot aperture, with an internal shoulder formed at the intersection of a larger diameter and a smaller diameter of said pilot aperture.

8.      The metal forming die as set forth in claim 1, wherein said first shoulder on said pilot body is 


9.     A pilot assembly provided in a stock piece working area of a metal forming die in which a stock piece is formed into at least one part, comprising:
	a pilot body having a first end portion, with a first diameter, oriented away from the stock piece working area and an oppositely disposed second end portion, with a second diameter, oriented toward the stock piece working area, said second diameter being larger than said first diameter to define a first shoulder therebetween, said shoulder being in contact with an upper surface of a first die member, including:
	a 
	a retaining ring groove located on an exterior surface of said first end portion;
	at least one ejector pin body, positioned adjacent to said pilot body, having a first end portion, with a first diameter oriented away from the stock piece working area, a second end portion with a second diameter oriented toward the stock piece working area, and a medial portion with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion, including:
	a first shoulder at the intersection of said first diameter and said third diameter;
	a second shoulder at the intersection of said second diameter and said third diameter;
	a spring member surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion oriented away from the stock piece working area and a second end portion oriented toward the stock piece working area, said second end portion contacting said first shoulder on said ejector pin body;
	a retaining ring coupled to said retaining ring groove in said pilot body, said retaining ring being in contact with the lower surface of said first die member; and
	wherein said second shoulder on said ejector pin body contacts said first shoulder on said pilot body to positively limit travel of said ejector pin body as said spring member expands.

10.     The pilot assembly of claim 9, wherein said first end portion of said ejector pin body includes a wider section that is 

15.     A pilot assembly positioned in a metal forming die with a stock piece working area configured to receive a stock piece, comprising:
	a pilot body having a first end portion, having a first diameter, oriented away from the stock piece working area and an oppositely disposed second end portion, having a second diameter larger than the first diameter, oriented toward the stock piece working area, including:
	a shoulder formed at the intersection of said first diameter and said second diameter, said shoulder being in contact with the upper surface of a first die member;
	a configured to be smaller than [[the]] a hole in the stock piece;
	a retaining ring groove located on said first end portion;
	at least one ejector pin body, positioned adjacent to said pilot body, having a first end portion oriented away from the stock piece working area with a first diameter, an oppositely disposed second end portion with a second diameter that is oriented toward the stock piece working area, and a medial portion with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion, including:
	a first shoulder at the intersection of the first diameter and the third diameter;
	a second shoulder at the intersection of the second diameter and the third diameter;
	a spring member surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion oriented away from the stock piece working area and a second end portion oriented toward the stock piece working area, said second end portion contacting said first shoulder of said ejector pin body; and 
	a retaining ring coupled to said retaining ring groove in said pilot body, said retaining ring being in contact with the lower surface of said first die member.

16.     The pilot assembly of claim 15, wherein said second shoulder on said ejector pin body abuts said first shoulder on said pilot body to positively limit travel of the ejector pin body when said spring member expands.




Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach alone or in combination including a pilot body having a shoulder formed at the intersection of said first diameter and said second diameter, said shoulder being in contact with the upper surface of a first die member, as recited in independent claims 1, 9 and 15.
As discussed in greater detail in the Office Action dated June 10, 2022, US 9,138,799 B2 to Breen teaches a metal forming die having a pilot assembly including a pilot body 115, however the pilot body 115 does not include a shoulder formed at the intersection of the first diameter and the second diameter (Fig. 8).  Further, US 8,955,364 to Breen teaches a metal forming die having a pilot assembly including a pilot body 23 having a shoulder formed at the intersection of the first and second diameters (Figs. 2 and 15-19), however the shoulder is not in contact with the upper surface of a first die member.
Claims 2-8, 10-14 and 16-20 depend from claims 1, 9, 15 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725